Citation Nr: 1300343	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  08-39 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an increased evaluation for mechanical low back pain, current evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to June 1983 and from August 2004 to December 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2012, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  As will be discussed below, the Board must remand the issues again because the claims file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In an April 2012 rating decision, the AMC granted service connection for radiculopathy of the left lower extremity and assigned a 40 percent evaluation, effective from March 7, 2012.  The AMC also granted an increased evaluation of 40 percent for radiculopathy of the right lower extremity effective from March 7, 2012.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the prior directives from the February 2012 remand was not completed.  Specifically, in the February 2012 remand, the Board directed the RO to arrange for the Veteran to undergo a VA examination to assess the current severity of his mechanical low back pain.  The examiner was requested to opine as to whether "any neurological symptoms, including bowel and bladder impairment, are attributable to the Veteran's service-connected spine disability."

The Veteran was provided a VA examination in March 2012 during which he reported that he had some urinary incontinence in the mornings when he stood up out of bed.  He also indicated that he was treated by a urologist.  Although the VA examiner did indicate that the Veteran had neurologic abnormalities associated with his back disorder, she did not identify or describe the specific abnormality.  Nor did she provide the requested opinion as to whether the Veteran's reported urinary incontinence was attributable to his service-connected spine disability.  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   Therefore, in an effort to comply with the previous remand, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the current severity and manifestations of the Veteran's low back disability and to determine whether any neurological symptoms, to specifically include bowel and bladder impairment, are attributable to his service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected low back disability.

The examiner should record a detailed clinical history from the Veteran.  He or she should also report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

Specifically, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.

The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify and describe all neurological manifestations of the service-connected spine disability.  In so doing, he or she should opine as to whether any neurological symptoms, including bowel and bladder impairment, are attributable to the Veteran's service-connected spine disability.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable importance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2012), the Veteran's claims file must be made available to the examiner for review.

2.  The RO/AMC should ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of all indicated development, the RO/AMC should review and readjudicate the claim for a higher initial evaluation for the Veteran's service-connected low back disability.  If any benefit sought on appeal is not granted, the RO shall issue a Supplemental Statement of the Case and afford the Veteran and his representative an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


